Citation Nr: 0834442	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the left foot. 

2.  Entitlement to service connection for residuals of cold 
injury of the right foot. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April  2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran essentially asserts that he has residuals of cold 
injury due to service in Korea.  His DD 214 shows that he 
received the Combat Infantryman's Badge.  As such, his 
account of suffering from a cold injury in service must be 
accepted as true since it is consistent with the 
circumstances, conditions and hardships of that service.  In 
this regard, the Board notes that in cases where, as here, a 
veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 
2002) and its implementing regulation, 38 C.F.R. § 3.304(d) 
(2007) provide that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service incurrence 
provided that it is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  

Service treatment records show that in February 1952, the 
veteran was seen for fungus on his feet.  Various post-
service treatment records (VA treatment record dated in March 
2001 and Richmond Family Clinic records dated in July 2003 
and December 2003) show complaints for toe/foot 
numbness/burning.  Additionally, an August 2006 
hospitalization record from Ray County Memorial Hospital 
noted the veteran's report of burning sensation in the distal 
feet for many years.  The veteran indicated that he incurred 
severe frost bite in the Korean War and has had symptoms ever 
since.  EMG testing showed moderate axonal peripheral 
neuropathy.  In noting the veteran's report of noticing 
symptoms after a severe case of frostbite, the clinician 
opined that it was possible that the veteran's current 
disability may be related to an ischemic event in the lower 
extremities.  In an October 2007, N.C. Inzerillo, D.O from 
the Richmond Family Clinic noted that the veteran routinely 
complained of bilateral foot pain and that he suffers from 
bilateral foot pain and numbness, and opined that the 
veteran's bilateral foot pain could be a result of his cold 
exposure in Korea. 

The problem list from a VA Medical Center (MC) printed in 
2004 included alcoholic neuropathy.  Following a September 
2005 VA cold protocol examination it was concluded that it 
was not possible to say beyond mere speculation whether the 
veteran's neuropathy was related to alcohol intake or to his 
inservice cold injury.  In that same report, it was noted 
that the veteran had received treatment at the Richmond 
Family clinic sine 1957 to present, but the complete records 
from that facility have not been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Richmond Family Clinic 
at 916 Wollard Blvd. in Richmond, 
Missouri 64085 and request the 
veteran's complete treatment folder 
from 1957 to present.  

2.  Return the claims folder to the 
September 2005 VA examiner and request 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran has any current residuals of 
in-service cold injury of the feet, to 
specifically include peripheral 
neuropathy.  The examiner should 
reconcile any opinion with the in-
service notation of fungus on his feet, 
any additional records obtained from 
the Richmond Family Clinic, and the 
opinions suggesting current disability 
could be related to service cited 
herein.  The examiner should set forth 
the complete rationale for any 
conclusions.

3.  Then, the claims should be re-
adjudicated.  If the benefits sought on 
appeal are not granted, the veteran 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before returning 
the case to the Board.  

 
The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




